Citation Nr: 9932311	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-12 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
loss of vision.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active duty in the U.S. Army from May 1975 to 
April 1976.

In May 1976, the veteran claimed entitlement to service 
connection for loss of vision and a right leg disorder, and 
in a September 1976 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, denied that claim.  The veteran was notified of 
that decision at the time it was rendered, and did not 
appeal.  

The veteran again claimed entitlement to service connection 
for loss of vision and a right leg disorder, and in January 
1998 the RO determined that new and material evidence had not 
been submitted to reopen the previously denied claim.  The 
veteran has perfected an appeal of that decision.


FINDINGS OF FACT

1. In a September 1976 decision the RO denied entitlement to 
service connection for loss of vision and a right leg 
disorder.  The veteran was notified of the decision later 
that same month and did not appeal within one year.

2. The evidence submitted since the September 1976 rating 
decision includes information not previously considered 
which bears directly and substantially upon specific 
matters under consideration as to the issue of entitlement 
to service connection for loss of vision.

3. The evidence submitted since the September 1976 rating 
decision as to the issue of entitlement to service 
connection for a right leg disorder is not new, in that it 
is cumulative of the evidence previously considered. 

4. The claim of entitlement to service connection for an eye 
disorder is supported by competent evidence of a current 
disability, evidence of vision problems during service, 
and evidence showing that the current eye disorder is 
related to service.  


CONCLUSIONS OF LAW

1. The September 1976 rating decision, which denied 
entitlement to service connection for loss of vision, is 
final, new and material evidence has been submitted, and 
the claim is reopened.  38 U.S.C.A. § 4005 (1970); 
38 C.F.R. § 19.153 (1976); (currently 38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 
20.1103 (1999)); 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2. The September 1976 rating decision denying entitlement to 
service connection for a right leg disorder is final, new 
and material evidence has not been submitted, and the 
claim of entitlement to service connection for a right leg 
disorder is not reopened.  38 U.S.C.A. §  4005 (c)(1970); 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 19.153 (1976); 
38 C.F.R. §§ 3.156 (1999). 

3. The veteran has submitted evidence of a well-grounded 
claim for service connection for loss of vision.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records report "uncorrected 
visual defects" in February 1975.  In June 1975 and October 
1975 she complained of blurred vision, eye irritation, and 
the appearance of spots in front of her eyes.  Her June 1975 
service medical records indicate the presence of a few spots 
of pigment granules within the eye.  The April 1976 discharge 
examination reported normal vision.

The veteran's service medical records for August 1975 do 
indicate complaints and treatment of a pulled muscle in her 
right leg.

A July 1976 VA examination showed the veteran's vision at 
20/15 without correction, and no eye abnormalities were 
found.  The examiner stated that there was no evidence of eye 
disease.  

The VA physician examined both of the veteran's lower limbs 
and found no evidence of chronic disease of the right lower 
limb.  

As previously stated, in a September 1976 rating decision the 
RO denied entitlement to service connection for loss of 
vision and a right leg disorder.  The evidence submitted 
subsequent to the September 1976 decision includes an
October 1990 letter from a private physician who stated that 
the veteran has severe visual field loss from retinitis 
pigmentosa that resulted in her being legally blind.  The 
physician also stated that the veteran complained of 
decreased peripheral vision for the past two to three years. 

The veteran also submitted an August 1995 letter from a 
private physician who stated that she had a visual acuity of 
20/60 in each eye.  The fundus examination showed changes in 
the retina typical of retinitis pigmentosa and at that time 
she appeared to be fairly stable with regards to her 
retinitis pigmentosa.  The physician concluded that the 
veteran still has moderate vision loss which is of a 
permanent nature and will not improve.

In a September 1997 statement, the veteran explained that her 
blindness first became manifest during service as night 
blindness.  According to her, she reported having problems 
with her vision when she accidentally stepped into a 
chuckhole.  After that incident, she reported having problems 
with her vision at least four times when she went on sick 
call.  She further stated that she had problems seeing in the 
early mornings and evenings when she was engaged in physical 
training and that she had difficulty in qualifying on the 
firing range.  

In February 1998, the veteran submitted a December 1997 
letter from a private physician who reviewed her June 1975 
service medical records.  The private physician concluded 
that if pigment granules noted in the service medical records 
were within the retina, then in his medical opinion the 
veteran was developing retinitis pigmentosa while in the 
service.  

In August 1998, the veteran also submitted a substantive 
appeal where she again stated that a December 1997 letter 
written by a private physician shows that her retinal disease 
had its onset during service. 

II. Laws and Regulations

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis; first, whether evidence submitted is 
"new and material" under 38 C.F.R. § 3.156(a); second, if 
it finds the evidence is "new and material" immediately 
upon reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999); see also Winters v. 
West, 12 Vet. App. 203 (1999).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).   

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed Cir. 
1996)(table).  In the absence of competent medical evidence 
of a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Entitlement to service connection for retinitis pigmentosa 
has been previously considered by the VA Office of the 
General Counsel (GC).  The GC has held that service 
connection may be granted for diseases, such as retinitis 
pigmentosa, but not for congenital, developmental or familial 
defects, if the evidence as a whole establishes that the 
familial disease in question was incurred in or aggravated 
during service within the meaning of VA law and regulations.  
VAOPGCPREC 82-90.

In this regard, the GC determined that retinitis pigmentosa 
and most other diseases of hereditary origin can be incurred 
or aggravated in service in the sense contemplated by 
Congress in Title 38 if their symptomatology did not manifest 
itself until after entry on duty.  The mere genetic or other 
familial predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease.  Only when symptomatology and/or pathology exists 
can an individual be said to have developed the disease.  It 
was also noted that even where a hereditary disease has 
manifested some symptoms prior to entry on duty, it may be 
found to have been aggravated during service if it progresses 
during service at a greater rate than normally expected 
according to accepted medical authority.  Service connection 
may thus be granted for hereditary diseases which either 
first manifest themselves during service or which pre-exist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90.


III. Analysis

A review of the September 1976 rating decision indicates that 
the RO denied the claim at that time because loss of vision 
and a right leg disorder were not shown by the medical 
evidence. 

Regarding the veteran's claim for service connection for an 
eye disorder, the evidence added to the record since the RO's 
September 1976 denial consists of statements by the veteran 
and clinical evidence that she is suffering from retinitis 
pigmentosa.  This information bears directly and 
substantially upon specific matters under consideration.  The 
Board finds that the information added to the record is 
"new" since it was not available for review in September 
1976, and is "material" since it bears directly on matters 
which were the bases of the prior denial of service 
connection (presence of vision loss).  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, as the 
Board finds the clinical evidence added to the record is 
"new and material" to the veteran's claim, the claim is 
reopened.  See 38 C.F.R. § 3.156.

The extract of the veteran's August 1975 service medical 
records relating to her right leg disorder is essentially 
duplicative of evidence of record prior to the September 1976 
decision and provides no new evidence pertaining to her 
disability.  Smith v. West, 12 Vet. App. 209 (1999).  For 
this reason, the Board has determined that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a right leg disorder, 
and the claim is not reopened.  

In light of the determination above regarding vision loss, 
the Board must determine whether a well-grounded claim has 
been submitted and whether VA has met its duty to assist in 
the development of the claim prior to a de novo review on the 
merits of the claim.  See Elkins, 12 Vet. App. at 209; see 
also Winters, 12 Vet. App. at 203.  

The veteran has provided private treatment records showing 
that she currently has retinitis pigmentosa.  In addition, 
the service medical records show that in June and October of 
1975, she complained of having problems with her vision.  
Therefore, the Board finds that the first and second Caluza 
elements have been satisfied because there is a current 
medical diagnosis of disability and medical evidence of a 
related disease or injury in service.  Caluza, 7 Vet. App. at 
506.

The Board further finds that the third Caluza element has 
been met because the veteran has provided probative evidence 
showing a nexus between her current disability and the in-
service disease or injury.  Wade v. West, 11 Vet. App. 302 
(1998).  Her June 1975 service medical records show 
complaints of problems with her eyes and they also show the 
presence of spots of pigment granules within her eyes.  In 
addition, the veteran has provided statements from a private 
physician indicating that based upon his review of the 
veteran's June 1975 service medical records, retinitis 
pigmentosa may have been developing while the veteran was in 
service.  The Board further notes that GC Precedent Opinion 
states that retinitis pigmentosa is a hereditary disease for 
which service connection may be granted; it is not a 
congenital abnormality for which benefits may not be paid.

Therefore, the Board finds that based on the above evidence, 
the veteran's claim as to vision loss is well-grounded under 
38 U.S.C.A. § 5107(a).  


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for loss of 
vision, the claim is reopened.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a right leg 
disorder, the appeal is denied.

The claim of entitlement to service connection for loss of 
vision is well-grounded.

REMAND

Because the veteran's claim for service connection for an eye 
disorder is well-grounded, VA has a duty to assist her in 
developing the evidence relevant to the claim.  Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  The 
Board finds that all relevant facts have not been properly 
developed to the extent possible and that additional 
development is required.  This case will, therefore, be 
remanded to the RO for further development of the evidence.  
Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be provided an 
examination to determine the nature and 
etiology of her current eye disorder.  
The veteran should be advised that this 
examination is necessary to evaluate her 
claim and that her failure, without good 
cause, to report for the examination 
could result in the denial of that 
claim.  38 C.F.R. § 3.655 (1999).  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.

The examiner should conduct a thorough 
examination of the veteran's eyes and 
provide a diagnosis of any pathology 
found.  The examiner should also provide 
an opinion, based on a review of the 
evidence in the case file, on whether it 
is more likely, less likely or as likely 
as not that the veteran's vision loss 
had its onset in service.  The examiner 
should reconcile any proffered opinion 
with the June 1975 service medical 
record and the December 1997 private 
medical report.
2.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for 
vision loss on the substantive merits of 
the case.  If any benefit requested on 
appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

